EXAMINER’S COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This supplemental notice of allowance is in response to the Information Disclosure Statement filed on 27 September 2017.

Information Disclosure Statement
The information disclosure statement filed 9/27/17 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  The provided Korean Patent Correspondence (NPL Reference 1) and Chilean Patent Correspondence (NPL Reference 4) is/are not in English and/or it does not include a concise explanation of the relevance in English or a written English-language translation of the office action is provided. It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Claims 1, 3, 6-9, 12-16 are allowed.
See Notice of Allowance mailed out on 11/12/2021 for Reasons of Allowance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177